Title: Conveyance of Thomas Jefferson’s Lot in Richmond to David Higginbotham, November 1811
From: Jefferson, Thomas
To: Higginbotham, David


            
		   This indenture made on theday of Novr one Thousand eight hundred and eleven between Thomas Jefferson of the one part and David Higginbotham of the other; both of the County of Albermarle witnesseth that the said Thomas in consideration of the sum of one hundred and thirty pounds currant money of Virginia to him in hand paid by the said David, hath given granted bargained & sold unto the said David one certain parcel of land in the city of Richmond adjacent to James River containing by estimation eight hundred & twenty five square yards, be the abovementioned lot included within four right lines, whereof one on the South Eastern side bounding on the tenement Number 334 formerly the property of Patrick Coutts is 36 yrds long. one other on the southwestern side bounding on the common towards the River is twenty four yards long. 
			 
			 
		  one other on the North Western side bounding on the common laid off as a road from Shockoe warehouse to the wharf is thirty nine yards long & the other on the Northeastern side bounding on
			 the lands of formerly the property of Robert Carter Nicholas decd is twenty two yards long which line beforementioned forms right angles with the first and third lines beforementioned. The parcel of land meant to be conveyed by these presents is part of the lot designated in the plan of the said city by the number three hundred and thirty five. the other part thereof having belonged to Robert Carter Nicholas aforesaid decd. To have and to hold the said parcel of land with its appurtenances to the said David and his heirs. and the said Thomas his heirs executors and administrators, the said parcel of land to the said David and his heirs against all persons claiming under the
			 said Thomas, will forever warrant and defend entirely and against all lawful claims prior to the date of these presents he will warrant and 
                  
                  
                  
                   
                  defend to the amount of the sum of one hundred & thirty pounds beforementioned & no further. in testimony whereof the said Thomas hath herewith subscribed and affixed his seal on the day and year above mentioned
          
            
              Signed sealed and}delivered in presence of
                        Coleman Estes
                        
                  Charles Vest
                        
                  David Huckstep
                        John Burks
			 
              Signed Thomas Jefferson
		  
            
          
        